Citation Nr: 0721557	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-41 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The appellant served in the United States Marine Reserve with 
an initial period of active duty for training (ACDUTRA) from 
November 1974 to May 1975, and had additional two week 
periods of ACDUTRA including a period during November 1976. 

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2004 decision by the RO.

The appellant testified at a video conference hearing held at 
the RO during September 2006 before the undersigned Board 
member sitting in Washington, D.C.


FINDING OF FACT

The appellant does not have a low back disability 
attributable to his period of ACDUTRA during November 1976. 


CONCLUSION OF LAW

The appellant does not have a low back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the appellant's claim for service 
connection for a low back condition, a VCAA notice letter was 
sent in May 2004, prior to the RO's September 2004 decision.  
That letter informed the appellant of the evidence necessary 
to establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any evidence in his possession that 
pertained to his claim.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
(SMRs) have been obtained, as have the records of his private 
and VA treatment.  He was afforded a VA examination relating 
to his claim for service connection for a low back condition 
during October 2005.  The appellant has not identified and/or 
provided releases for any other relevant evidence that exists 
and can be procured.  Therefore, no further development 
action is warranted.

II.  The Merits of the Appellant's Claim

The appellant was diagnosed during October 2005 with chronic 
lumbosacral strain with degenerative changes and mild 
retrolisthesis of L5/S1.  He contends that his back disorder 
is related to a fall down stairs that occurred during reserve 
active duty training (ACDUTRA) in November 1976 such as to 
warrant service connection. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service. 38 U.S.C.A. § 1110 (West 2002).  Service 
connection is also warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability pre-existed service and was aggravated thereby.  
Id.

If the claimant does not qualify as a "veteran," the legal 
presumptions pertaining to service connection for certain 
diseases and disabilities enumerated in 38 U.S.C.A. § 1112 
(West 2002 & Supp. 2007) are inapplicable.  Paulson v. Brown, 
7 Vet. App. 466, 470-71 (1995); Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).  Consequently, such a claimant can 
establish service connection for a disability only if the 
evidence is in equipoise or weighs in favor of the claimant 
insofar as it shows either that the disability was incurred 
in service, or that it pre-existed service and increased in 
severity during service beyond the natural progress of the 
condition.  Id.

To establish status as a "veteran" based upon a period of 
ACDUTRA, the evidence must establish that the claimant was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of reserve training.  38 
U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a) (2006); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

In the present case, the evidence of record shows that the 
appellant's claim is premised on a fall down stairs that 
occurred on November 29, 1976, during a period of ACDUTRA 
reserve training.  It is clear from the record that service 
connection has not heretofore been established for any 
disability due to disease or injury incurred in or aggravated 
by this period of ACDUTRA.  Therefore, he does not qualify 
for status as a "veteran" for purposes of his current claim.  
Accordingly, as noted above, in order for his claim to be 
granted, the evidence must be in equipoise or weigh in favor 
of a finding either that a back disability was incurred in 
service, or that it increased in severity during ACDUTRA 
beyond the natural progress of the condition.

The appellant's SMRs contain a message from Camp Lejeune, 
North Carolina, to the effect that the appellant was injured 
on November 29, 1976, when he fell down a flight of stairs at 
the barracks while on annual training duty.  Attached medical 
treatment reports from the Naval Regional Medical Center at 
Camp Lejeune note that the appellant suffered trauma to his 
head and back on November 29, 1976.  X-rays of his skull, 
cervical and lumbar spine were negative.  The appellant was 
diagnosed with a contusion of the back.  On November 30, 
1976, the appellant complained of pain over the left shoulder 
with a diagnosis of contusion.  On December 6, 1976, he 
complained of pain in the mid back.  Examination showed full 
range of motion with minimal discomfort.  The lumbar spine 
was slightly tender with small abrasions.  The diagnostic 
impression was contusion of the lumbar spine.  In a December 
9, 1976, report of medical examination (apparently done on 
discharge from active duty training) the appellant's spine 
was noted to be normal.

The appellant's SMRs further show that, during March 1977, 
the veteran complained of pain in his back.  X-rays of the 
lumbosacral spine revealed mild curvature with convexity to 
the left.  Incomplete fusion of the posterior elements of S1 
was present.  Mild biconcave defects were present about the 
disc spaces at multiple levels.  There appeared to be 
Schmorl's node type defects at the superior aspect of L1 and 
L2 including mid part as well as anteriorly.  This produced 
slight anterior wedging of those vertebral bodies.  There was 
also a little anterior wedging of T12 present. The 
radiologist concluded that these changes were probably 
secondary to development and Schmorl's nodes, although he 
could not exclude slight anterior wedging from old trauma.  
Otherwise the x-rays were negative.  

During June 1977 the SMRs also show that the appellant was 
seen for complaint of low back pain for the past seven 
months.   A request for the examination noted that the 
appellant was being considered for discharge (although it 
does not appear from the record that he was discharged for 
medical reasons).  The appellant reported that, since the 
November 1976 fall, he experienced bilateral low back pain in 
the form of a tightening which was increased when he tried to 
lift heavy objects.  He was able to continue his civilian 
work pumping gas for an oil company without missing work.  He 
did not take medications for his back problem.  Range of 
motion was normal.  On deep palpation there was occasional 
though inconsistent complaint of tenderness about the T11 and 
T12 level in the midline.  The examiner noted that the March 
1977 x-rays were unremarkable.  The appellant was diagnosed 
with a history of low back pain accentuated by heavy lifting. 
  
Review of the record shows no further treatment or complaints 
of low back pain by the appellant since 1977 until May 1998 
when he was incarcerated with the Oklahoma Department of 
Corrections from about May 1998 to November 2000.  Treatment 
records from the Department of Corrections show that, during 
May 1998, the appellant complained that he was very 
uncomfortable with low back pain due to having been run over 
by a car.  On examination he was unable to bend over with 
ease.  The diagnostic impression was moderately severe back 
pain post motor vehicle accident.  During August 1998 the 
appellant again complained of low back pain over the past 
nine months, requesting a refill of pain medication and a 
bottom bunk for sleeping.  He was diagnosed with mild strain, 
and a refill of the pain medication was provided; a bottom 
bunk was offered for only two weeks, which the appellant 
refused.  

After having started receiving treatment during March 2002 at 
the Oklahoma City VAMC for various physical complaints, 
during March 2004 the appellant, in pertinent part, 
complained of increasing low back pain over the last 3 to 4 
months.  A long history of low back pain was noted 
(apparently based on the appellant's own report).  The 
appellant's primary complaint related to chronic neck pain 
due to having fractured his neck bones in a fall out of a 
tree during August 2002.  The x-rays done at that time 
related to the appellant's cervical spine only.

At an October 2005 VA compensation and pension examination in 
connection with the appellant's claim of service connection 
for a low back disorder, the appellant reported that he had 
not been employed since 2000, and that prior to 2000 he had 
worked as a mechanic for three months.  (The veteran failed 
to report that he had been incarcerated for about 31 months 
until November 2000).  He said that he was not able to work 
due to arthritis in his knees, numbness and weakness in his 
left hand, and a fracture of his cervical spine when he fell 
from a tree in 2002.  He attributed his low back disorder to 
the fall he had in service during 1976.  He reported that, 
after his active duty training, he was in the Reserves from 
1975 to 1978.  After his discharge he had only seen a local 
doctor once in 1978 to 1979 who had given him pain killers 
for his low back pain, and he had never seen a physician 
again for his low back pain until 2004 when he consulted the 
Oklahoma City VAMC.  His work after service included 10 years 
of removing asbestos, and work on a corporate hog farm from 
1991 to 1998.  Even though this work required heavy exertion 
and the appellant experienced low back pain, he stated that 
he had to work.  The appellant said he had not sought further 
treatment for his back since 1978 because he had no money.  
He complained of constant low back pain that tended to 
radiate up his back.  He did not have any symptoms compatible 
with nerve root irritation or any radiculopathy in the lower 
extremities.  He stated that his back pain was aggravated by 
almost any activity.  He stated that he could walk a mile 
(although the Board notes that in an August 2004 VAMC 
treatment report the veteran stated he walked up to 10 miles 
a day).  He tried not to lift more than 20 to 25 pounds.  He 
could sit two hours, and stand two to three hours.  He had 
difficulty sleeping because of multiple sources of pain, not 
only from his back.  The appellant reported that he had had 
no additional injury to the low back since 1976.  He had 
experienced no incapacitating episodes of low back pain; he 
had no history of any bladder or bowel dysfunction; he had 
never used a low back brace; and he had never used any 
assistive devices for ambulation due to low back symptoms.  

X-rays of the appellant's lumbar spine taken in October 2005 
showed no evidence of fracture or dislocation; mild 
retrolisthesis of L5 on S1; vertebral body heights and disc 
spaces were well maintained; mild anterior osteophyte 
formation was noted about the lumbar and thoracic vertebrae; 
no instability was noted on the flexion and extension views; 
and the overlying soft tissues were unremarkable.  The VA 
examiner diagnosed the appellant with chronic lumbosacral 
strain with degenerative changes and mild retrolisthesis of 
L5/S1.  She noted that functional loss was mild secondary to 
pain, and with repetitive use functional loss was mild to 
moderate secondary to pain.  There was no weakness, fatigue, 
or lack of endurance; and no evidence of a change in range of 
motion with repetitive movement.  After review of the claims 
file and the veteran's SMRs, the examiner concluded that 
there was no evidence to support a chronic low back condition 
in the military, and that after discharge there was no 
evidence of any treatment for a low back condition until 
2004, more than 25 years later.  She opined that the 
appellant's current back disability was less likely than not 
due to an injury to his low back in service.  

At the September 2006 video hearing, the appellant testified 
that he had injured his back during reserve active duty 
training by a fall down steps during November 1976.  He said 
that the effects of the injury had not gone away, and they 
had worsened over the years.  He self-treated his back with 
over-the-counter medicines (aspirin) and hot packs.  His back 
was presently bothering him; he could hardly sit in the chair 
at the hearing; he had not been able to work; he could not 
play with his children; he does not drive; and he could not 
do anything because his back hurts so bad.  He testified that 
he did consult a family doctor, a Dr. R.T. in St. Louis whose 
records were no longer available, in about 1977 prior to 
going to the Oklahoma City VAMC in 2004, and that doctor said 
that his back problem was related to the fall in service, and 
it would always be with him.  He also testified that he had 
not sustained any injuries to his back since the fall in 
1976.  The appellant was unable to recall anyone who could 
verify that he suffered from his back problem since the 1976 
fall.  He further testified that he had been married for 6 
years, and his wife knew about his back problem.

With regard to the appellant's testimony that he did consult 
a family doctor in 1977 about a continuing problem with his 
back, the appellant testified that he recalled the doctor's 
name was Dr. R.T.  However, review of the SMRs shows that the 
doctor's name was apparently Dr. R.P.  There is a note in the 
SMRs from Dr. R.P. in St. Louis dated January 25, 1977.  In 
that letter Dr. R.P. stated that he had seen the appellant on 
December 20, 1976, who reported injury to his back and left 
shoulder and elbow sustained by the fall down stairs during 
service.  Dr. R.P. stated that his examination of the 
appellant revealed muscle spasm with some tenderness to 
palpation in the lumbosacral areas.  His diagnosis was 
lumbosacral strain with associated myositis.

Subsequent to the September 2006 video conference hearing, 
the appellant filed a statement dated in September 2006 from 
the director of a homeless shelter stating that the appellant 
was homeless.  He also filed three undated lay statements 
that describe how the appellant's current back condition 
seriously affects him, and medical treatment reports from the 
Oklahoma Department of Corrections for the period from May 
1998 to November 2000.  The appellant waived consideration of 
this additional evidence by the RO. 

Based on review of the aforementioned evidence, the Board is 
persuaded that the weight of the evidence is against a 
finding that the appellant's current back disorder is related 
to the 1976 injury that he sustained during reserve active 
duty training (ACDUTRA).  While the appellant does have a 
currently diagnosed low back disorder, and he has presented 
lay statements that confirm he does presently suffer from a 
low back disorder, there is no medical record of further 
complaint or treatment of his back since 1977 in service 
until 1998 when he was incarcerated with the Oklahoma 
Department of corrections.  More noteworthy is the fact that 
in May 1998 the appellant reported to a Department of 
Corrections examiner that the cause of his back pain was due 
to having been run over by a car.  In fact, the appellant 
told the VA examiner, and he testified at the hearing, that 
he had never had any additional injury to his low back since 
1976.

The VA examiner's opinion that, although the appellant's 1976 
injury was confirmed in his SMRs, his current low back 
disorder was not related to service, was based on the fact 
that his injury was diagnosed as a contusion of the lumbar 
spine, and there was no evidence of a chronic condition with 
further treatment until 2004 when the appellant first 
consulted the Oklahoma City VAMC, more than 25 years after 
his discharge from military service.  The Board notes that 
the appellant reported to the VA examiner that his work after 
service involved heavy exertion up to 1998, and the Board has 
now subsequently learned that he sustained an additional 
injury to his back in a motor vehicle accident sometime prior 
to May 1998.  The record still shows that the veteran had no 
complaints or treatment for his back for about 21 years after 
1977, many years after service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  During that period the 
appellant performed work that required heavy exertion, and he 
testified that he only treated his back problem himself with 
over-the-counter medications.    

The Board further notes that the VA examiner in October 2005 
diagnosed the appellant with, in pertinent part, degenerative 
changes of the lumbosacral spine based on x-ray evidence of 
mild anterior osteophyte formation was noted about the lumbar 
and thoracic vertebrae.  This equates to a diagnosis of 
arthritis, which is a disease subject to presumptive service 
connection.  See 38 C.F.R. § 3.309 (2006).  However, there is 
no evidence that arthritis was diagnosed within one year from 
the appellant's discharge from service, and, as noted above, 
even if there were such a diagnosis he did not qualify for 
status as a "veteran" for purposes of his current claim.  
Therefore, due to the appellant's ACDUTRA status, the legal 
presumptions pertaining to service connection for certain 
diseases and disabilities enumerated in 38 U.S.C.A. § 1112 
(West 2002 & Supp. 2007), and 38 C.F.R § 3.309 are 
inapplicable. 

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim, and it must be denied.        
   

ORDER

Service connection for a low back disorder is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


